Title: To George Washington from Carter Braxton, 30 September 1781
From: Braxton, Carter
To: Washington, George


                  
                     Dear Sir.
                      Sepr 30. 1781
                  
                  I ask pardon for this intrusion at a time when your attention must be wholely engaged on a work of the highest Importance, nor should I, on any Suggestions of my own venture to give you a moments interruption; but Mr Howell the Lieutenant of a Guard placed here by the Marquiss De la Fayette, & the Bearer Capt. De Camuse who commands the Brig. Cornwallis belonging to his most christian Majesty, have interceded with me to inform you of our exposed Situation, the few men we have left to defend us & to pray your Excellency will be pleased to give orders I have our Guard increased.  
                  When the Guard was first ordered here it consisted of fifty good Men wch was deemed sufficient.  By sickness & other Accidents the Number is now decreased to fifteen, these are of the Troops brot into this State by the Marquiss.  Capt. Camuse had about fifty in his Brig. but so many of them are sick that he has carried his Vessells up the River & no support is to be expected from him, unless from the Count de Grasse he can obtain more Seamen.  Two Days since the few Men here & the Inhabitants were threatned by the Enemy with destruction—They came within two miles of the point with four Boats & a hundred Men & if the appearance of the Brig. had not deterred them they would certainly have landed & plundered us—The Brig. having since left us, & I presume they, informed of our weakness, will certainly draw on us another Visit very soon—We are told by Persons in every Flag Vessell that comes up to expect and to dread this.  If by any reinforcement not prijudicial to your Excellency’s Army our Safety can be secured we are perswaded you will afford it, or give such orders as may conduce to our Security. With every Sentiment of respect & wish for your Happiness & Prosperity I am Sir Your hum. Servt
                  
                     Carter Braxton
                  
               